Exhibit 99.1 Brookfield Infrastructure Closes $200 Million Credit Facility HAMILTON, BERMUDA(Marketwire - June 17, 2009) - Brookfield Infrastructure Partners L.P. (the "Partnership") (NYSE: BIP) today announced that Brookfield Infrastructure L.P. (together with its subsidiaries, "Brookfield Infrastructure") has closed a $200 million revolving credit facility with a syndicate of global financial institutions. The credit facility, which replaces the facility that was previously in place, is comprised of a single tranche that will be available for investments and acquisitions, as well as general corporate purposes. "With this credit facility and the proceeds from the sale of TBE, we believe that we have ample capacity to take advantage of opportunities that we see in the current market place," said John Stinebaugh, Chief Financial Officer of Brookfield Infrastructure. Commitments under the facility will be available on a revolving basis until June 16, 2010.
